DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 8, 2021 has been entered.
 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 4-9, 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9, 12-19 of copending Application No. 16/330,240 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the hydrogenphosphate as required in the copending Application ‘240 is a monophosphate as required in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-9, 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no sufficient support in the instant specification, as originally filed, for the limitation “wherein, in the granulating, at least 90% of the treated potassium chloride material has a particle size in a region of less than 2 mm” as required in the instant claims 1, 17 and 18.  As disclosed on page 5, lines 33-39 of the instant specification and in the original claim 10, “at least 90% by weight of the particles of the potassium chloride raw material have a particle size of not more than 2 mm is used”, not for the “treated potassium chloride material”, which would further include at least one alkali metal carbonate, at least one metaphosphate and water.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant claim 17, for the limitation “for reducing moisture absorption of potassium chloride granules”, it is unclear what is required by “reducing”, is the moisture absorption required to be below a certain value or the moisture absorption for the claimed process is less when compared with another process (such as wet agglomeration or compression agglomeration but using a different binder or a different amount of binder or not using carbonate or using it but with a different amount, etc.)
In the instant claim 18, for the limitation “for increasing fracture resistance or cracking resistance of potassium chloride granules”, it is unclear what is required by “increasing”, is the fracture resistance or cracking resistance required to be higher than a certain value or the fracture resistance or cracking resistance of the claimed process is higher when compared with another process (note above).  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4-9, 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al (2005/0036929) in view of Phinney (2013/0091915), optionally further in view of Peacock et al (2014/0260467) and Nokhodchi (“An Overview of the Effect of Moisture on Compaction and Compression”, Pharmaceutical Technology, January 2005, pp. 46-66, taken from https://cdn.sanity.io/files/0vv8moc6/pharmtech/5d20b3ca469c920681cd9a98eb0756b170b7066f.pdf/article-141826.pdf).

	Ferguson ‘929 discloses a method for the production of compacted granular potassium chloride with improved handling, transport and storage capabilities comprising the steps of:
	adding an effective amount of a binding agent to sequester moisture in a potassium chloride feedstock;
	mixing the binding agent and potassium chloride feedstock to produce a blended mixture;
	compacting the blended mixture in a compaction process to produce a compacted potassium chloride product; and
	processing the compacted chloride product to produce a granular potassium chloride product;
	wherein the binding agent is effective to improve the adhesive properties of granules of the granular potassium chloride product, such that the granules are less likely to breakdown during handing, transport and storage (note claim 14).
	Ferguson ‘929 discloses that  binding agent is a chemical that is added into the feed of a compaction circuit to improve strength and quality of compacted particles.  SHMP is a preferred binding agent (note paragraph [0024]).  However, other binding agents which will accomplish the same result of sequestering moisture in the compacted potassium chloride particles and/or generally acting as an adhesive to help those particles to maintain their shape and handling with minimized breakage during storage, handling or transport can be used.  Suitable binding agents are tetra-sodium pyrophosphate, tetra-potassium pyrophosphate (TSPP), sodium tri-polyphosphate (STPP) (note paragraph [0027]), trisodium phosphate (TSP) (note claim 16) and sodium hexametaphosphate (SHMP) (note paragraph [0024]).
For the presence of water as required in the instant claims 1 and 6, the “moist potassium chloride raw material” in the instant claims 12-13, and the drying step in the instant claims 14 and 19,  Ferguson ‘929 discloses that chemically, SHMP is known to sequester moisture.  When blended in a potassium chloride granular product, SHMP will prevent moisture from migrating out of the compact particle.  When moisture migrates out of a particle, it tends to become more fragile and breaks down with handling, or during storage and transport (note paragraph [0025]).  This fairly discloses that the compact particle does contain water.  As disclosed in Ferguson ‘929, other binding agents, such as TSPP, STPP, TSP would also be moisture sequestering compounds; therefore, they would function in the same manner as the SHMP.  Since the binding agent is known to sequester moisture and it is also known in the art that potassium chloride is hygroscopic and it absorbs moisture from the environment; it would have been obvious to one skilled in the art to reasonably expect that the mixture containing KCl and the binding agent would absorb at least some moisture from the surrounding atmosphere because the process of Ferguson ‘929 is not carried under an inert or a protective atmosphere.  The absorbed moisture in the mixture containing KCl and the binder is considered the same as the claimed “in the presence of water.  Ferguson ‘929 further discloses that when moisture migrates out of the particle, it tends to become more fragile and breaks down with handling, or during storage or transport (note paragraph [0025]).  This fairly teaches that the compacted potassium chloride should contain a certain amount of moisture in order to be less fragile and do not break down with handling, or during storage or transport.  It would have been obvious to one skilled in the art to add water (when the moisture is too low) or to dry the potassium chloride (when the moisture is too high) before the compacting step in order to achieve the desired level of water in the compacted product.  Furthermore, the amount of water in the potassium chloride raw material is not seen as a critical feature because after mixing with the alkali metal carbonate and the metaphosphate, the resulting mixture is dried before the granulation step (note the instant claim 13).
Optionally, Nokhodchi can be applied to teach the effect of moisture on compaction and compression (note title).  Nokhodchi discloses that the need for optimal moisture content in the formation of strong tablets is indicated by crystal hydrates that compress well and do not form strong tablets when water crystallization is removed.  Moisture increases the compact strength by increasing the tensile strength of the power bed, be decreasing the density variation within the tablet, and by recrystallization (note page 50, right column, “Effect of moisture on powder compaction” section).  It was found that moisture improved consolidation, especially at low applied pressure (note sentence bridging pages 51-52).  Nokhodchi also discloses the moisture’s effect on the compaction properties of binary mixtures, HPMC and ibuprofen.  It was found that increasing the moisture content from 0 to 13.0% increased the compact’s tensile strength (note paragraph bridging the two columns on page 56).  At higher moisture contents; however, the moisture has a negative effect on HPMC tablet’s tensile strength (note page 56, right column, next to last sentence of the first full paragraph).  This fairly suggests that for each mixture to be compacted, there would be an optimum range for the moisture content to increase the tensile strength of the compacted product and it would have been obvious to one skilled in the art to determine such optimum range for the moisture content for compacting a mixture containing KCl, SHMP and carbonate as disclosed in Ferguson through routine experimentation.
Phinney ‘915 can be applied to teach that where the binder is deficient any moisture, water may be added (note paragraph [0026]).   This clearly teaches that the presence of moisture is desired in the compacting process for producing KCl.

For the instant claims 1, 5, 17-18 and 20, Ferguson ‘929 discloses that one or more binding agents might be used, and the effective amounts of the binding agents used might be varied, depending upon the nature of the potassium chloride feedstock material and the desired finished product (note paragraph [0028]).  Ferguson ‘929 also discloses that the binding agent is added in amount effective to produce a granular blended potassium chloride product that undergoes an average shipment weathered breakage of less than 15% (note claim 28).  Thus, it would have been obvious to one skilled in the art to determine the effective amount for the binding agent to obtain the desired average shipment weathered breakage for the potassium chloride product through routine experimentation.  When the binding agent is SHMP, the effective amount is in the range of 1.0 -10,000 ppm (0.0001 to 1 %) (note claim 31) and preferably in the range of 300 to 1000 ppm (0.03-0.1%) (note claim 32).  These ranges either are within or overlap the claimed ranges.  With respect to the encompassing and overlapping ranges previously discussed, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of invention to select the portion of the prior art’s range which is within the range of the applicants’ claims because it has been held prima facie case of obviousness to select a value in a known range by optimization for the results. In re Boesch, 205 USPQ 215. Additionally, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.  It would have been obvious to one skilled in the art to select an effective amount for other binding agents, e.g. TSPP, STPP, TSP in order to produce the same desired product.  The effective amount could be in an amount similar to the preferred amount for the SHMP.
	For the instant claim 8, it would have been obvious to one skilled in the art to use the binding agents in a form of a powder because the above listed binding agents are in solid form at normal conditions.  Alternatively, it would have been obvious to one skilled in the art to mix the binding agent with the water first to provide the needed moisture and then adding the resulting mixture to the potassium chloride in the process of Ferguson ‘929 because without a showing of criticality or unexpected results, the order of adding the ingredients is not seen as a patentable difference.
For the instant claim 9, Ferguson ‘929 discloses that impurities in potash (i.e. potassium chloride), such as calcium and magnesium are known to increase the fragility of the potassium product; therefore, it would have been obvious to one skilled in the art to keep the amount of magnesium and calcium compounds in the potassium chloride low.
	For the instant claim 10, Ferguson ‘929 does not specifically disclose the particle size for the potassium chloride feedstock; however, Ferguson ‘929 discloses that the particle size for the compacted granular potassium chloride is from 6 mesh to 35 mesh (3360 microns to 500 microns) note Table 3; thus, the particle size for potassium chloride feedstock should be smaller than the particle size of the product, i.e. smaller than 500 microns.
	For the instant claim 11, the “compacting” as disclosed in Ferguson ‘929 is considered the same as the claimed “compression” for producing granular potassium chloride product.
	 For the instant claim 15, Ferguson ‘929 discloses that the potassium chloride is commonly known as a component of agricultural fertilizers (note paragraph [0003]); thus, it would have been obvious to one skilled in the art to add micronutrients to the potassium chloride because fertilizers conventionally contain micronutrients.
	Optionally, Peacock ‘467 can be applied to teach that micronutrient is commonly added to fertilizer composition (note paragraphs [0004] and [0027]).   The micronutrients can be directly incorporated in fertilizer granules as they are being produced.  This practice allows each granule of fertilizers to have a consistent concentration of the desired micronutrient(s) and uniform distribution of the micronutrients throughout the granular fertilizers (note paragraph [0006]).

	The difference is Ferguson ‘929 does not specifically disclose the use of at least one alkali metal carbonate in addition to the binding agent.
	Phinney ‘915 discloses a method for synthesizing a compacted potassium chloride fertilizer product by providing a source of potassium chloride in a size distribution of between 30 mesh and 100 mesh; pulverizing a mixture of said source of potassium chloride in the presence of a binder; introducing at least one of sodium carbonate and sodium bicarbonate to avoid formation of magnesium chloride hydration complexes; feeding the pulverized mixture to a counter rotating roller system to yield a product in a size distribution between 4 mesh and 12 mesh (note paragraph [0017] and claim 1).
	Phinney ‘915 teaches that by making use of the sodium bicarbonate and/or sodium carbonate, magnesium chloride hydration complex is obviated.  This contributes to longer term storage, while maintaining flowability (note paragraph [0019]).
	It would have been obvious to one of ordinary skill in the art to add an alkali metal carbonate in addition to the binder in the process of Ferguson ‘929, as suggested by Phinney ‘915 because such addition would avoid the formation of magnesium chloride hydration complex and it would contribute to longer term storage while maintaining flowability.
	For the instant claims 1 and 7, it would have been obvious to one skilled in the art to use any form of alkali metal carbonate, i.e. anhydrous, monohydrate, or other hydrate, in the form of a powder or an aqueous solution, for the combined teaching of Ferguson ‘929 and Phinney ‘915 as long as the desired granules of potassium chloride with the desired properties (e.g. longer term storage) could be produced.
	For the instant claims 1, 4, 17-18 and 20, Phinney ‘915 discloses that the amount of sodium carbonate or bicarbonate added is between 0.01 to 0.5% by weight of the mixture (note paragraph [0017] and claim 1).  This claim overlaps the claimed range, see In re Boesch, In re Malagari as stated above.  
	
	For the instant claims 16-18, since the process of combined teaching of Ferguson ‘929 and Phinney ‘915 would have all the positive process limitations as required in the claimed process, it would produce the same potassium chloride granules as the claimed product and the process of the combined teaching would be considered as a process for reducing moisture absorption of potassium chloride granules or increase fracture resistance of potassium chloride granules.
Specifically, for the instant claim 17, Phinney ‘915 discloses that it is known in the art that storage for flake or pellets is poor as the MgCl2 reacts with moisture in the air to form magnesium chloride hydration complexes and product quality degrades with storage in high humidity (note paragraph [0009]).  Phinney ‘915 further discloses that by making use of the sodium bicarbonate and/or sodium carbonate, magnesium chloride hydration complex formation is obviated.  This contributes to long term storage while maintaining flowability (note paragraph [0020]).  Thus, Phinney ‘915 fairly suggests that the sodium carbonate would prevent the reaction between the magnesium chloride and the moisture in the air, i.e. prevent the “moisture absorption” as required in the instant claim 16.  It should be noted that Ferguson ‘929 discloses that calcium and magnesium are common impurities in potash (potassium chloride).
Specifically, for the instant claim 18, Ferguson ‘929 discloses that a binding agent is a chemical that is added into the feed of a compaction circuit to improve strength and quality of compacted particles (note paragraph [0024]).  Ferguson also discloses that the adhesive property makes the particle stronger and allows the particle to stand up to storage, shipping and handling (note paragraph [0026]).  Thus, Ferguson ‘929 fairly discloses that by adding a binding agent, such as STPP, TSPP, the relative hardness of the KCl product would be improved.


Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phinney ‘915, in view of Ferguson '929, optionally further in view of Peacock ‘467 and Nokhodchi.
Phinney ‘915 is applied is stated above.  
For the instant claims  4, 7 and 9, see the reasons as stated above.
Phinney ‘915 discloses that the potassium chloride starting material has a size distribution of between 30 mesh (595 microns) and 100 mesh (149 microns) (note paragraph [0025]).  This fairly discloses that the potassium chloride has a particle size in a region of less than 2 mm.
Phinney ‘915 discloses that the granulating is done by compression, note the pressure of between 1000 and 2000 psi in claim 1.
For the presence of water in the instant claims 1 and 6, the “moist” potassium chloride in the instant claims 12-13, and the drying step in the instant claims 14 and 19, Phinney discloses that in situations where the binder is deficient any moisture, water may be added in an amount of between 0.1% by weight and 1.0% by weight (note paragraph [0026]).  Without a showing of criticality or unexpected results, the order of adding the ingredients, i.e. adding water to the potassium chloride first before adding the binder, is not seen as a patentable difference.  Ferguson is further applied as stated above for these claims.
Optionally, Nokhodchi can be applied as stated above.

For the instant claim 15, the potassium chloride product of Phinney is for use in fertilizer, it would have been obvious to one skilled in the art to add micronutrients to the potassium chloride because fertilizers conventionally contain micronutrients.
Optionally, Peacock ‘467 can be applied as stated above.

The difference is Phinney ‘915 does not disclose that binder is an alkali metal monophosphate, an alkali metal pyrophosphate or an alkali metal polyphosphate.
Phinney ‘915 discloses that with respect to the binder, suitable examples include the grain type which are gluten containing (note paragraph [0026]).  The “grain type” binder is considered as being preferred in Phinney ‘915, not as a “mandatory” requirement.
Ferguson ‘929 is applied as stated above.
For the instant claims 3, 5, and 8 the reasons as stated above.
It would have been obvious to one of ordinary skill in the art to use other binding agents, such as an alkali metal monophosphate, an alkali metal pyrophosphate or an alkali metal polyphosphate as suggested by Ferguson ‘929, in the process of Phinney ‘915 because those binders are known and conventional used for producing larger size potassium chloride product.
For the instant claims 6, 14 and 19, see the reasons as stated in the above rejection.  It would have been obvious to one skilled in the art to add water (when the moisture is too low) or to dry the potassium chloride (when the moisture is too high) before the compacting step in Phinney ‘915 in order to achieve the desired level of water in the compacted product.

For the instant claims 16-18, see the reasons as stated above.

Applicant's arguments filed October 8, 2021 and the Declarations filed October 8  and October 13, 2021 have been fully considered but they are not persuasive.
It is noted that except for the two articles that are attached to the Declaration filed on October 13, 2021, it is identical to the Declaration filed October 8, 2021; therefore, the two Declarations are addressed only once.

Applicants argue that Ferguson describes any of a longer list of purportedly exchangeable materials at paragraph [0027], and, as noted in the final paragraph on page 5 of office action, Ferguson is open to experimentation with essentially any know binding agent in paragraph [0028] without identifying which conditions are appropriate, now which product is achievable, nor providing any information which could make a person of ordinary skill in the art predict that the results illustrated in the objective evidence of record in favor of the present claims were possible.
Even though Ferguson does disclose that other binding agents (binders) can be used, Ferguson specifically discloses the use of a pyrophosphate, a polyphosphate, as required in Applicants’ claims.
Applicants argue that the office action relies upon Dancy for its potash salt mixtures and its invitations to experiment on any binder whichever conditions may require, though expressly indicating larger amounts than claimed without illustrating the predictability upon which an obviousness finding must be premised.
Even though Dancy was previously applied to teach the amount of water added, not to teach the amount of binder used, Dancy is no longer applied in the above rejections.

Applicants argue that the office action relies upon Phinney for its (bi)carbonate, though Phinney describes only an amount in a range of from 0.01 to 0.5 wt% in specific combination with 0.5 to 2.5wt%  of a grain type binder described as gluten containing.
Phinney ‘915 teaches, with sufficient specificity, the use of sodium carbonate or potassium carbonate (note paragraph [0019]).  Phinney ‘915 also teaches that the carbonate is added to prevent hydration of MgCl2 to magnesium chloride hydration complexes and this contributes to longer term storage, while maintaining flowability (note paragraph [0019]).  Thus, regardless of what is used as the binder in Phinney ‘915 or in Ferguson ‘929, the carbonate still functions in the same manner.  The binder and the carbonate, each has different function and there is no evidence on record that the carbonate could not prevent hydration of MgCl2 when the binder is not a grain type binder.  The amount of carbonate as disclosed in Phinney ‘915 (0.01 to 0.5 wt%) overlaps the claimed ranges (0.025 to 1 wt%), see In re Boesch and In re Malagari as stated above.

Applicants argue that the evidence submitted shows that, contrary to the unsupported representations in the office action with the same total amount of carbonate and phosphate (1500 ppm total) similar weathered hardness values (or even slighter better values) can be achieved as compared to using phosphate alone.
In response to applicant's argument that the use of carbonate and phosphate would give similar weather hardness values (or better) as compared to using phosphate alone, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  When one of ordinary skilled in the art is motivated to add the carbonate, as suggested by Phinney ‘915, to the process of Ferguson because it would prevent the formation of magnesium chloride hydration complex and this contributes to longer term storage, such addition would naturally result in the same improvement (if any) in weathered hardness values.
Applicants argue that as granulation with or without sodium carbonate has no effect on the weathered hardness, i.e., the addition of sodium carbonate does not contribute to the hardness, it could not have been expected, that phosphate can be replaced by sodium carbonate (as claimed here) to obtain granulates of comparable quality.
It should be noted that Applicants’ claims require the presence of both sodium carbonate and at least one metaphosphate, the phosphate is not being replaced by sodium carbonate as argued by Applicants.  Furthermore, Applicants’ claims do not specify any “quality” for the potassium chloride granules product.  As stated in the above rejection, Phinney ‘915 discloses that by making use of the sodium carbonate, magnesium chloride hydration complex formation is obviated.  This contributes to longer term storage, while maintaining flowability (note paragraph [0019]).  It would have been obvious to one skilled in the art to add sodium carbonate to the process of Ferguson ‘929, as suggested by Phinney ‘915 in order to achieve the above stated benefits.
Applicants argue that there is an unexpected synergistic effect of the claims, where carbonate is used together with phosphate.
The alleged showing of an unexpected synergistic effect is not persuasive, not reasons stated for items 16-19 of the Declaration below.

Applicants argue that the office action relies substantially on presumptions using knowledge of the applicant’s invention, rather than any particular direction in the art, which is hindsight reduction of the choices and the predictability of the effects.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

The Declaration is fully considered but not persuasive for the following reasons:
For items 6-7, even though organic binders and inorganic binders work differently; however, they both can be used as binders for potassium chloride (note for example, paragraph [0027] of Ferguson).  For producing potassium chloride product with a particularly size, the amount of binder needed would varied depending on whether an organic binder or an inorganic binder is used and also on the actual compound used; however, it would have been obvious to one skilled in the art to select an appropriate amount of the selected binder in order to produce potassium chloride with the desired particles through routine experimentation.  Ferguson ‘929 discloses suitable ranges for SHMP when it is used as the binder.
For items 8-16, Ferguson ‘929 clearly teaches that SHMP is the preferred binding agent; therefore, the compacted KCl in Ferguson ‘929 would naturally have improved mechanical properties.  For Phinney ‘915, there is no evidence to show that by adding just the starch binder, the hardness weathered would not be increased as compared to the KCl without any additive (Ex. No. Q0 on page 3 of the Declaration, having hardness weathered of 0.14 kN).  
For items 17-20, when one of ordinary skilled in the art is motivated to add the carbonate, as suggested by Phinney ‘915, to the process of Ferguson because it would prevent the formation of magnesium chloride hydration complex and this contributes to longer term storage, such addition would naturally result in the same improvement (if any) in weathered hardness values, See Ex parte Obiaya as stated above.  It is noted that Applicants’ claims do not require that SHMP be partly replaced by the less expensive sodium carbonate but they only require that SHMP and carbonate be within the claimed ranges.  The amounts of SHMP and carbonate in the combining teaching of Ferguson ‘929 and Phinney ‘915 overlap the claimed ranges.  The showing of Ex. No. 594-1 and 594-2 (page 3 of the Declaration) is not persuasive for the following reasons:
The showing is not commensurate in scope with the claims.  In Applicants’ claims, there is no requirement regarding hardness weathered (in high relative air humidity), moisture absorption.  The product could be used immediately after being produced or it could be stored in low humidity.  As shown in Table 1 (on page 14 of Applicants’ specification), the unweathered potassium chloride particles using just the phosphate-containing binder (V7-V10) or just the carbonate (V12) have similar hardness as, or even higher than, the claimed product using a combination of carbonate and the phosphate-containing binder.  
Even if the showing in Ex. No. 594-1 and 594-2 of the Declaration was effective to show unexpected results, the one set of values for SHMP/carbonate does not cover the entire claimed ranges (see MPEP 716.02(d)), i.e. would a combination of 1500 ppm of TSP and 1000 ppm of sodium carbonate have the same “unexpected” result as in Ex. No. 594-2?  Again, Applicants’ claims do not require that part of the SHMP is replaced by the carbonate, the carbonate could be used in addition to (not to partially replaced) the SHMP.
For the Ex. No. 594-1 and 594-2, it is unclear what the process conditions were used; therefore, no determination could be made regarding whether they are commensurate in scope with Applicants’ claims. 

For items 21-28, even when the addition of carbonate has no effect on the mechanical properties of the granules as argued in the Declaration, it would still have been obvious to one skilled in the art to add the carbonate, as disclosed in Phinney ‘915, because it would prevent the formation of magnesium chloride hydration complex to thereby improving the longer term storage.  A different motivation is used in the above rejection to combine the applied references and the process of the combined teaching would produce a KCl product with the same properties as claimed because it would have all the required positive process limitations.
For items 29-34, Ferguson ‘929 discloses that SHMP will prevent moisture from migrating out of the compacted particle (note paragraph [0025]).  This fairly teaches that the compacted KCl particle contains moisture.  Since Ferguson ‘929 does not disclose that the process is carried out under inert or protective atmosphere, it would have been obvious to one skilled in the art to reasonably expect that both the KCl (a hygroscopic material) and the binder (a moisture sequester) to absorb at least some moisture from the surrounding atmosphere so that the mixture of potassium chloride, a binder and carbonate would contain some water moisture before being granulated.  
For items 35-36, Ferguson ‘929 discloses in Table 1 the WBkg and CBkg for various amount of SHMP, including values such as 1168.0 ppm (0.1168 wt%), this value is within the claimed range.  In Applicants’ claims, there is no limitation regarding the values for the WBkg and CBkg.
For items 37-38, the text book cited in (1) discloses that press agglomeration of dry materials using roller presses is known in the art; however, there is no clear disclosure that “dry” would exclude all moisture.  Gruber (2009/0175940, note paragraph [0087]) and Nokhodchi, as applied above, fairly disclose that compaction and compression can be carried out in the presence of water/moisture.  For the text book cited in (2), it is disclosed that for a fertilizer, a relatively high critical relative humidity (CRH) is an advantage because such a material can be exposed and handled under more humid atmospheric conditions without become wet and nonflowable or without absorption of moisture that might later promote caking; however, there is no disclosure regarding avoiding moisture during the compacting or compression step to produce granules of fertilizer.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gramlich et al (2018/0009950) and Li (2012/0068084) disclose that KCl is hygroscopic and absorbs moisture from the environment (note paragraph [0018] in Gramlich ‘950 and paragraph [0033] in Li ‘084).  Phinney (2011/0123420) discloses that commercial grade of potassium chloride fertilizer commonly contains impurities and a significant degree of magnesium chloride and sodium chloride contamination (note paragraph [00058]).  Gruber (2009/0175940) discloses a mixture can contain some water (i.e. moisture) when it is subjected to dry compacting and tablet compression (note paragraph [0087]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        June 18, 2022